Case 2:21-cv-00283-SPC-MRM Document 48 Filed 09/21/21 Page 1 of 5 PageID 1358




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 DAVID SCHWARTZ,

              Plaintiff,

 v.                                               Case No: 2:21-cv-283-SPC-MRM

 ADP, INC. and AUTOMATIC
 DATA PROCESSING, INC.,

               Defendants.
                                           /

                                         ORDER1

        This case arises from David Schwartz’s former job with ADP. After the

 Court’s ruling on a motion to dismiss (Doc. 36), Schwartz filed a Second

 Amended Complaint (Doc. 41), which Defendants move to dismiss for failure

 to state a claim, arguing in part that the Second Amended Complaint is an

 impermissible shotgun pleading (Doc. 44 at 5).                  Plaintiff responded in

 opposition but does not address the shotgun pleading issue. (Doc. 47).

        Although the first two iterations were not, the Second Amended

 Complaint (Doc. 41) is an impermissible shotgun pleading, so the Court grants

 Defendants’ Motion in this regard.



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:21-cv-00283-SPC-MRM Document 48 Filed 09/21/21 Page 2 of 5 PageID 1359




       Together, Rules 8 and 10 lay out the minimum pleading requirements.

 A complaint must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). And each “party

 must state its claims or defenses in numbered paragraphs, each limited as far

 as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). Violations

 of these rules sometimes create shotgun pleading problems for everyone.

 Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1322-23 (11th Cir.

 2015). At bottom, shotgun complaints don’t “give the defendants adequate

 notice of the claims against them and the grounds upon which each claim

 rests.” Id. at 1323.

       To put it mildly, “Courts in the Eleventh Circuit have little tolerance for

 shotgun pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th

 Cir. 2018). They waste resources, broaden discovery, and ravage dockets. Id.

 So when staring down the barrel of a shotgun complaint, courts should order

 repleading. Paylor v. Hartford Fire Ins., 748 F.3d 1117, 1127-28 (11th Cir.

 2014) (criticizing district court for not policing shotgun pleadings).

       There are four impermissible shotgun pleadings, one of which is at issue

 here—when “each count adopts the allegations of all preceding counts, causing

 each successive count to carry all that came before and the last count to be a

 combination of the entire complaint.” Weiland, 792 F.3d at 1321 (footnote

 omitted).




                                         2
Case 2:21-cv-00283-SPC-MRM Document 48 Filed 09/21/21 Page 3 of 5 PageID 1360




         The Second Amended Complaint is a textbook shotgun pleading. It

 contains twelve counts, each of which begins the same: “Plaintiff incorporates

 and readopts the allegations contained in paragraphs [] through [] [all

 preceding] paragraphs as if they were fully set forth herein.” (Doc. 41 at ¶¶

 101, 107, 112, 126, 130, 135, 143, 149, 154, 168, 172). So, each successive count

 carries the allegations from the other counts, and the final count combines the

 entire Second Amended Complaint culminating with: “Plaintiff incorporates

 and readopts the allegations contained in paragraphs 1 through 171 as if they

 were fully set forth herein.” (Doc. 41 at ¶ 172). This is a shotgun pleading and

 therefore violates the minimum pleading requirements. See Kendall v. Boston

 Scientific Corp., No. 6:17-cv-1888-Orl-37GJK, 2017 WL 6042020, at *2 (M.D.

 Fla. Dec. 6, 2017). Because this is the first iteration with a shotgun pleading

 problem, the Court will allow Schwartz to amend. Shabanets, 878 F.3d at

 1296.

         A few final matters. The Second Amended Complaint also includes legal

 argument, such as a discussion on standing. (Doc. 41 at 41-42, 53-54). Because

 this is improper, Plaintiff must eliminate any argument from his next

 pleading. See Antoine v. Sch. Bd. of Collier Cty., Fla., No. 2:16-CV-379-FTM-

 38MRM, 2019 WL 913358, at *1 (M.D. Fla. Feb. 25, 2019) (citation omitted).

 Further, counsel must comply with the new Local Rules, including the

 typography requirements in Local Rule 1.08(a) (acceptable typefaces do not




                                        3
Case 2:21-cv-00283-SPC-MRM Document 48 Filed 09/21/21 Page 4 of 5 PageID 1361




 include Bookman Old Style; margins must be 1 inch), and the conferral

 requirements in Local Rule 3.01(g), which addresses the procedure if the

 opposing party is unavailable. As explained in the Case Management and

 Scheduling Order (Doc. 27 at 3), failure to comply with Local Rule 3.01(g) may

 cause the Court to deny or strike a motion without further notice. The term

 “confer” requires a substantive conversation in person, by telephone, or via

 videoconference. It does not envision an exchange of ultimatums by email or

 letter. Counsel who merely tries to confer has not “conferred.”

       Accordingly, it is now

       ORDERED:

           1. Defendants’ Amended Motion to Dismiss, Motion for More

              Definite Statement, Request for Judicial Notice, and Motion for

              Fees and Costs (Doc. 44) is GRANTED to the limited extent

              the Second Amended Complaint is a shotgun pleading.

           2. The Second Amended Complaint (Doc. 41) is DISMISSED

              without prejudice.       Plaintiff may file a Third Amended

              Complaint consistent with this Order on or before October 5,

              2021. Failure to do so will cause the closure of this case

              without further notice.

           3. Plaintiff’s Motion to Amend his response in opposition (Doc. 47)

              is DENIED AS MOOT.




                                       4
Case 2:21-cv-00283-SPC-MRM Document 48 Filed 09/21/21 Page 5 of 5 PageID 1362




      DONE and ORDERED in Fort Myers, Florida on September 21, 2021.




 Copies: All Parties of Record




                                      5
